DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Shigemi Ota (Ota) US 7,318,322 in view of D. I. SMITH (SMITH) US 3,242,379.
As per claim 1 Ota disclose;
A water-cooled distributive heat dissipation system for a rack (fig. 1), which is used for dissipating heat of servers (fig. 6 item 1) in the rack (item 10), wherein the servers (item 1) are fixed in the rack in a ranging direction, comprising:

branch modules (fig. 1 branch for each server), separately corresponding to the servers, each having at least one branch pipe (item 22) inserted into a corresponding one of the servers and a water block (21) connecting to the branch pipe (22), and an end of each of the branch pipe connecting to the distributing duct in the ranging direction (Fig. 1); and
a converging duct (item 31) connecting to another end of each branch pipe (22) in the ranging direction (fig. 1);
wherein a working fluid (fig. 1) is accommodated in the water tank (42) and driven by a pump (43) to flow toward the distributing duct (30) to the branch modules and the converging duct (31), 
Ota does not teach alternative arrangement known in the art, a flow direction of the working fluid in the distributing duct is the same as a flow direction of the working fluid in the converging duct.
And a total path length in the distributing duct and the converging duct of the working fluid, which is flowing through any one of the branch modules, is substantially equal to a length of the distributing duct or a length of the converging duct.
However, in analogues art of cooling racks in the data center SMITH teaches, Well-known alternative arrangement of a flow direction of the working fluid in the distributing duct (42) is the same as a flow direction of the working fluid in the converging duct. (44), and a total path length in the distributing duct (42) and the converging duct (44) of the working fluid, which is flowing through 
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time before the effective filing date of the claimed invention to combine Ota and SMITH by incorporating the teaching of SMITH, into the system of Ota to add additional cooling device in the system to remove air from the server cabinet. One having ordinary skill in the art would have found it motivated to use teachings of SMITH to rearrange components of cooling system.

As per claim 2 Combinations of Ota and SMITH disclose;
a cooling device (43) disposed between the water tank (42) and an output end of the converging duct (31).

As per claim 3 Combinations of Ota and SMITH disclose;
a connecting pipe (SMITH item 55) is connected between the water tank (45) and the cooling device (43).

As per claim 4 Combinations of Ota and SMITH disclose;
a bent pipe (Ota) is connected between the output end of the converging duct and the cooling device.

As per claim 5 Combinations of Ota and SMITH disclose;
the water block of each branch module is multiple in number (Ota item 21).

Claim 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ota and SMITH as applied to claims 1 and further in view of Peter George Ross (Ross) US 10,201,116.
Regarding claim 6 Ota and SMITH teaches branch modules and ducts for one rack but does not disclose adding another rack which requires duplication of connections in series which is well known in the art, e.g. another distributing duct, another converging duct and branch modules connected between the another distributing duct and the another distributing duct, wherein the converging duct connects to the another distributing duct.  
	However Ross teaches another distributing duct (fig. 8 ducts of second rack), another converging duct and branch modules (40c) connected between the another distributing duct and the another distributing duct, wherein the converging duct connects to the another distributing duct. (Fig. 8 shows connecting additional rack)
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time before the effective filing date of the claimed invention to combine Ota and Ross by incorporating the teaching of Ross, into the system of Ota to duplicate additional rack in series as per series connections of fig. 8. One 

Regarding claims 7 and 8 combinations of Ota and Ross teaches;
a cooling device disposed between the water tank and an output end of the converging duct (obvious to duplicate teachings of Fig. 4 for second rack).  
- a connecting pipe is connected between the water tank and the cooling device. (obvious to duplicate teachings of Fig. 4 for second rack)

As per claim 9 Combinations of Ota and SMITH disclose;
a bent pipe (Ota fig. 1) is connected between the output end of the converging duct (31) and the cooling device.

As per claim 10 Combinations of Ota and SMITH disclose;
the water block of each branch module is multiple in number (Ota item 21).

Additional Rejection of claim 1
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Shigemi Ota (Ota) US 7,318,322 in view of Xianguang TAN (TAN) US 2018/0192552.
As per claim 1 Ota disclose;
A water-cooled distributive heat dissipation system for a rack (fig. 1), which is used for dissipating heat of servers (fig. 6 item 1) in the rack (item 10), 
a water tank (item 42) having a distributing duct (item 30);
branch modules (fig. 1 branch for each server), separately corresponding to the servers, each having at least one branch pipe (item 22) inserted into a corresponding one of the servers and a water block (21) connecting to the branch pipe (22), and an end of each of the branch pipe connecting to the distributing duct in the ranging direction (Fig. 1); and
a converging duct (item 31) connecting to another end of each branch pipe (22) in the ranging direction (fig. 1);
wherein a working fluid (fig. 1) is accommodated in the water tank (42) and driven by a pump (43) to flow toward the distributing duct (30) to the branch modules and the converging duct (31), 
Ota does not teach alternative arrangement known in the art, a flow direction of the working fluid in the distributing duct is the same as a flow direction of the working fluid in the converging duct.
And a total path length in the distributing duct and the converging duct of the working fluid, which is flowing through any one of the branch modules, is substantially equal to a length of the distributing duct or a length of the converging duct.
However, in analogues art of cooling racks in the data center TAN teaches, Well-known alternative arrangement of a flow direction of the working fluid in the distributing duct (106) is the same as a flow direction of the working 
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time before the effective filing date of the claimed invention to combine Ota and TAN by incorporating the teaching of TAN, into the system of Ota to add additional cooling device in the system to remove air from the server cabinet. One having ordinary skill in the art would have found it motivated to use teachings of SMITH to rearrange components of cooling system.

Response to Arguments
Applicant's arguments filed 11/27/2020 have been fully considered but they are not persuasive. 
Regarding applicant’s argument, “Moreover, as disclosed in FIG. 2 of SMITH (reproduced below), a relatively long distance is disposed between the pump 46 and the inlet of the conduit 50 or the outlet of the conduit 51 and the radiator 43. Thus, the total path lengths in the manifolds 42 and 44 of the coolant to different tubes are not equal to the length of the manifold 42 or 44. For example, the total path length of the fluid to the rightmost tube 18 is the length of the manifold 44 with the addition of the distance 
Examiner respectfully disagree because as per annotated fig. 2 of SMITH by applicant is not proper because total length of item 42 from right end to left end and similarly length of item 44 is same, further length of flow path through each equipment 15, 16, 17 and 18 is same. See fig. 2 reproduced below. 

    PNG
    media_image1.png
    565
    1090
    media_image1.png
    Greyscale


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUKUNDBHAI G PATEL whose telephone number is (571)270-1364.  The examiner can normally be reached on Mon-Thu 7Am-6pm Fri 7-12 pm (Flex).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash P Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MUKUNDBHAI G PATEL/           Primary Examiner, Art Unit 2835